Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 23
My Dear Friend
St. Petersburg August 15 1814

Your two last favours of the 19 and 22 of July were again deliver’d to me together at on Saturday last. I was delighted to hear you were so much pleased with your situation, owing to the amiability of your companions, but am very sorry that your absence is likely to be prolong’d; but as I have often said if Peace should really be the consequence, I should not repine at passing the whole of the ensuing winter alone.
We have here still a great talk of War but I know not if there is any foundation for it I have dined out the last two days and have hear’d of nothing else My neighbour was again honoured by a great visit yesterday and as you may suppose we are quite in alto She is very kind and attentive and is contributed much toward moderating my sorrow for the departure poor Kitty—
I am very much obliged to you about the Lace but when I wrote you I did not know that Congress would treat you so shabbily I therefore will only request you to purchase me one piece which I should like to have handsome as I wish to present it to Mrs. Krehmer in return for her great politeness. I think if Table Cloths are not high priced a dozen would not be too many as our stock is wearing fast I will thank you to get me a dozen or a dozen and half Pr. of Silk Stockings every thing here is at an immense price.—
It is impossible now to get Horses under 350 R. a Month and a Carriage 150 Mr. Harris has tried every where but is obliged to pay 500 for his equipage my Iswashic took my horses from me but I was so fortunate as to get the Horses at 250—This was one of my vexations Another is that I have been robbed by the Man that I wrote you I believed was honest & by Vasili and I have been tiezed to death with drunken Servants and still can hardly keep a sober one in my house
The poor Old Woman I took for a Cook has also caused me a great alarm she is very useful to me and a very good servant but she has had a Paralytic stroke and I live in continual apprehension of her going off suddenly Dr Galloway having announced that it is highly probable the next will prove fatal. should this letter be read, at the Post Office will prove highly amusing should it be read at the Post Office and nothing but the great alarm you betrayed in your last letter could have  me enter into such details.
I have been under the necessity of expending more for my toilet than usual on account of the fétes and I sent my Boys a watch a piece and this is what I alluded to when I said I fear’d you would be very angry if I offended you I am sorry for it. but I could not withstand the temptation and indulged myself with the gratification of presenting my Children a trifling souvenir.
Adieu my best beloved friend, it is said that the Husband of a young Lady of distinction has taken to himself another wife in Paris and sent her back her dot. with a desire that she may find another husband. do not follow this fashion and believe me ever your affectionate

L C Adams